Bond, J.
The statute quoted in the opinion of the majority of the court does not condition the liability of the defendant upon a delivery “at the office;” on the contrary its liability, as there imposed, is hinged upon a failure “to transmit the same” where dispatches have been received and the usual charges for transmission paid or tendered. The rule for the construction of this particular statute has been announced by the supreme court in the following terms: “No ease shall be held to fall within it which does not fall within the reasonable meaning of its terms, and within the spirit and scope of the enactment.” Connell v. Telegraph Co., 108 Mo. 463. The language of the petition in this case, quoted in said opinion, is in exact conformity with the wording of the statute. It recites that defendant'maintains an office at Shelbina, and also an office at the point of destination of the dispatch, “with agents and operators engaged in the business of receiving and transmitting telegraphic commmications,” and that the plaintiff wrote out, giving the form and destination, a dispatch, and delivered it “to the agent and operator of defendant in the city of Shelbina’’ to.be transmitted; that, at the time “he so delivered said message,” plaintiff paid defendant through its said agent at Shelbina, the sum of twenty-five cents; that “said agent received said message and agreed with plaintiff to send, transmit and deliver” it. These allegations, being in exact accord with the statute, clearly *243fell within its reasonable meaning and spirit, and constituted, therefore, a sufficient statement as to the delivery of the dispatch. To hold that a further statement, in so many words, that the dispatch was delivered “at the office of defendant,” would be the interpolation in the statute of a condition of liability not prescribed by its terms, if not a species of judicial legislation. This authority I am unwilling to assume, .and I therefore dissent from the conclusion of my associates, that the petition in this case was fatally defective in not alleging in express words the delivery of the dispatch, “at the office of the defendant.”
Neither am I able to concur in the view that it was necessary to allege in the petition, in set words, that the amount paid by plaintiff: for the transmission of the dispatch was “the usual charge.” It was perfectly competent for the pleader to make this allegation in substance, or by equivalent terms. This, I think, was fully done, as will appear from the quotations of the petition on this point.
The evidence on the trial of this cause was clear, full and undenied, that plaintiff called at defendant’s office and there wrote out and delivered to the agent in charge the dispatch in question, and paid said agent the customary charges for its transmission, and that it was never transmitted.
The case, in my judgment, was sufficiently stated in plaintiff’s petition, and amply sustained by the proof, and the judgment of the lower court should be affirmed.